Citation Nr: 0700364	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  00-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder prior to January 25, 
2006.

2.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder from January 25, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which the RO granted service 
connection for major depressive disorder and assigned a 
10 percent disability rating effective January 30, 1995.  In 
a July 2002 rating decision, the RO increased the disability 
rating from 10 percent to 30 percent and assigned the same 
effective date, January 30, 1995.  The appellant, who had 
active service from May 1981 to September 1983, disagreed 
with the assigned rating and appealed the decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board remanded the case to the RO for additional 
development in April 2001, August 2003 and November 2005.  
Subsequent to the November 2005 remand, the RO increased the 
appellant's disability rating from 30 percent to 50 percent 
effective January 25, 2006. See June 2006 rating decision.  
Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).  The case was then returned to the Board for further 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to January 25, 2006, the appellant's major 
depressive disorder was manifested by mood disturbances such 
as depression and anxiety, suspiciousness, sleep impairment 
and periodic episodes of suicidal ideation without a concrete 
plan. 

3.  From January 25, 2006, the appellant's major depressive 
disorder is manifested by homelessness, neglect of personal 
appearance and hygiene, disturbances of motivation and mood, 
impaired judgment and some difficulty in establishing 
effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for major depressive disorder prior to January 25, 
2006 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.125 - 4.130, Diagnostic Code 9434 (2006).

2.  The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder from January 25, 2006 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for major depressive disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Service connection for major depressive disorder was granted 
in June 1999, prior to the enactment of the Veterans Claims 
Assistance Act.  However, a letter dated in May 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The May 2004 letter informed the 
appellant that additional information or evidence was needed 
to support his increased rating claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  In 
addition, the appellant was provided a second VCAA letter 
after the Board's November 2005 remand, which also informed 
him of what was necessary to substantiate his claim. See 
November 2005 Board decision; November 2005 letter sent by 
the Appeals Management Center (AMC).  Subsequent to this 
letter being sent, the AMC readjudicated the appellant's 
claim and increased his disability rating from 30 percent to 
50 percent effective January 25, 2006. See June 2006 rating 
decision.  Thereafter, the AMC issued a Supplemental 
Statement of the Case (SSOC) in July 2006.  

Although neither the May 2004 nor November 2005 letters were 
sent prior to the initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional rating decision and two 
Supplemental Statements of the Case were provided to the 
appellant in April 2005, June 2006 and July 2006. 

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant underwent several VA 
examinations in July 1995, April 1999, November 2002 and 
January 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The examination reports of 
record are thorough and supported by VA outpatient treatment 
records.  Therefore, they are adequate upon which to base a 
decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the respective 30 percent and 50 
percent ratings at issue here for the appellant's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

The appellant has currently been assigned a 30 percent 
disability rating prior to January 25, 2006, and a 50 percent 
disability rating from January 25, 2006, for his major 
depressive disorder under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2006).  He contends that his 
major depressive disorder is more disabling than currently 
evaluated and has appealed for increased ratings.  
As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim; and as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's major depressive disorder has been evaluated 
under the general rating formula for mental disorders.  Under 
Diagnostic Code 9434, a 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9434.   

Diagnostic Code 9434 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. Finally, a 100 percent 
disability rating is warranted upon a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Over the years, the appellant has been assigned GAF scores 
ranging from 50 to 70. See medical records dated in August 
1999, June 2002, November 2002, January 2003 and September 
2004; November 2002 and January 2006 VA examination reports.  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social and 
occupational functioning (e.g., no friends, unable to keep 
job).  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., friends, conflicts 
with peers or co-workers).  Lastly, GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood or 
mild insomnia) or some difficulty in social or occupational 
functioning but generally finds the person to be functioning 
pretty well and having some meaningful interpersonal 
relationships.

1.	Prior to January 25, 2006

The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 30 percent from 
January 30, 1995, the effective date of the grant of service 
connection, until January 25, 2006, the date the assigned 
disability evaluation was increased to 50 percent.  In this 
regard, the Board observes that appellant's VA records dated 
from November 2002 to April 2005, VA examination reports 
dated in July 1995, April 1999 and November 2002, and private 
medical records dated from August 1977 to October 1987 and 
April 1989 to March 2000 illustrate that the appellant 
experienced symptomatology such as depression (July 1995 and 
April 1999 VA examination reports), anxiety (April 1999 VA 
examination report), feelings of always being "on guard" 
(Id.), and sleep impairment (Id.) for the period from January 
1995 to January 2006.  In addition, the appellant was noted 
to have episodes of suicidal ideation for which he had no 
intent or plan (Id.).  The Board finds that this evidence 
illustrates that the appellant's overall depressive 
symptomatology prior to January 25, 2006 met the 30 percent 
rating criteria under Diagnostic Code 9434.  However, the 
remaining evidence indicates that he did not meet the 
schedular criteria for a 50 percent disability rating or 
higher during this time.

Although it is clear that the appellant experienced 
disturbances of motivation and mood prior to January 25, 2006 
(and continues to do so) as indicated by his diagnosis of 
depression and anxiety, his overall symptomatology from 
January 1995 to January 2006 does not reflect that of a 50 
percent disability rating.  Specifically, the appellant's 
mental status examinations and medical records reveal that he 
was consistently oriented to time, place and person. April 
1999 VA examination report, p. 4, February 2000 private 
medical records.  His speech was noted to be spontaneous and 
not pressured, and of a normal rate and tone. April 1999 VA 
examination report, p. 4; November 2002 VA examination 
report, p. 2; VA medical records dated in August 2002, 
December 2002 and January 2003.  The appellant's examiners 
reported no indication of a formal thought disorder (July 
1995 VA examination report, p. 3) or found that the appellant 
experienced difficulty in understanding complex commands. Id.  
In fact, they indicated that the appellant's thought process 
was both logical and sequential during this time frame. 
August 2002 and January 2003 VA medical records; November 
2002 VA examination report, p. 2.  

The appellant's judgment was noted to be generally fair; his 
concentration was good; and his insight was also found to be 
fair. July 1995 and November 2002 VA examination reports; VA 
medical records dated in August 2002 and December 2002.  His 
memory and abstract thinking appeared to be intact; and the 
appellant did not exhibit any inappropriate behavior during 
his examinations. April 1999 and November 2002 VA examination 
reports; August 2002 VA medical records.  While the appellant 
was noted to have either a dysphoric or constricted affect at 
times, he was also observed to have a full range affect at 
other times. July 1995 and November 2002 VA examination 
reports; VA medical records dated in August 2002 and December 
2002.  Notably, his affect has not been described as flat.  
Overall, this symptomatology indicates to the Board that the 
appellant's disability prior to January 25, 2006 is 
reflective of a 30 percent rather than a 50 percent 
disability evaluation. 
However, the appellant argues that his disability rating 
prior to January 25, 2006 should be increased on the basis of 
his difficulty in establishing effective work and social 
relationships. See February 2000 VA Form 9.  In this regard, 
the evidence of record appears to indicate that the appellant 
was employed in construction post-service until he was 
incarcerated in March 1989. See April 1999 VA examination 
report, 2.  The appellant remained incarcerated until March 
2000, at which time he was paroled.  After his release, it 
appears that the appellant experienced difficulties with 
maintaining employment due to his criminal history, not 
necessarily because of his service-connected depressive 
disorder. See November 2002 VA examination report, p. 1.  In 
addition, although the appellant reported that he experienced 
difficulty adjusting to surroundings and people, he indicated 
that he did like to participate in hobbies, such as bowling, 
art, music and going to the zoo. See January 2003 VA medical 
records.  He also described his social life as being "fairly 
good." April 1999 VA examination report, p. 3.  Thus, while 
the Board finds it likely that someone with the appellant's 
disability would experience some difficulty in establishing 
effective work and social relationships, it does not appear 
from the evidence of record that the appellant's difficulty 
in these areas was severe enough to justify an increased 
rating from 30 percent to 50 percent prior to January 25, 
2006, particularly in light of the appellant's GAF scores 
during that period of time.  

The Board observes that from August 1999 to September 2004, 
the appellant was assigned GAF scores of 70 (August 1999 
private medical records), 65 (June 2002 VA medical records), 
65 (November 2002 VA examination report), 55 (November 2002 
VA medical records), 52 (January 2003 VA medical records) and 
50 (September 2004 VA medical records).  Overall, these 
scores support the assignment of a 30 percent disability 
rating in that they suggest the appellant experienced mild to 
moderate, but not serious, impairment from January 30, 1995 
to January 25, 2006.  While the appellant was assigned a GAF 
score of 50 in September 2004, the Board observes that this 
score appears to be associated more with the appellant's 
concurrent treatment for alcohol and drug dependence rather 
than his service-connected major depressive disorder, 
particularly since the September 2004 treatment provider 
opined that the appellant's major depressive disorder was 
moderate in severity. See September 2004 VA medical records; 
see also VA medical records dated in January 2003.  As such, 
the September 2004 GAF score does not, in-and-of-itself, 
support an increased rating of 50 percent. 

In reaching this decision, the Board acknowledges that the 
appellant's VA records and examinations contain references to 
suicidal ideation prior to January 25, 2006. April 1999 VA 
examination report.  While suicidal ideation is one of the 
rating criteria to be considered for a disability evaluation 
of 70 percent, the Board observes that it is only one among 
many.  From January 30, 1995 to January 25, 2006, the record 
shows that the appellant did not exhibit other symptomatology 
reflective of the remaining rating criteria for either a 70 
percent or 100 percent disability evaluation.  Therefore, the 
Board is of the opinion that a disability rating of 30 
percent more nearly approximates the appellant's 
symptomatology during this time frame; and the appellant's 
appeal is denied as to this issue. 

2.	From January 25, 2006 

The next issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent for 
the period from January 25, 2006 to the present. 
As discussed in detail above, a 50 percent disability rating 
is warranted for occupational and social impairment that 
occurs with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

The Board finds that the evidence dated after January 25, 
2006 (specifically the appellant's January 2006 VA 
examination report) indicates that the appellant's disability 
currently falls within a 50 percent disability evaluation.  
The Board resolves doubt in the appellant's favor as to this 
rating since it appears that the appellant does not meet 
many, if not most, of the schedular rating criteria for a 50 
percent evaluation.  Although the appellant obviously has 
been found to have disturbances of motivation and mood, as 
discussed above, his January 2006 VA examination report 
indicates that he remains alert, oriented, cooperative and 
pleasant.  His speech is defined as normal rather than 
circumstantial, circumlocutory, or stereotyped.  There is no 
indication that the appellant experiences difficulty in 
understanding complex commands, as the examiner noted the 
appellant's thought process was logical, sequential and goal 
directed.  Additionally, the appellant's abstract thinking 
continues to be noted to be good; and no psychomotor 
agitation or retardation was reported.  

However, in addition to the foregoing, the appellant was 
noted to be malodorous and unkempt during his January 2006 
examination.  He maintained poor eye contact at times with 
the examiner, facing in a different direction than the 
interviewer.  The appellant's insight and judgment were noted 
to be impaired.  In addition, the  appellant was noted to be 
homeless.  The examiner diagnosed the appellant with 
moderate, recurrent major depressive disorder by history and 
personality disorder not otherwise specified.  In doing so, 
the examiner indicated that the appellant's personality 
disorder is his primary disorder in that it is his primary 
dysfunction and the area that causes him the most trouble.  
The examiner assigned a GAF score of 65 for the appellant's 
major depressive disorder and assigned a GAF score of 55 for 
his personality disorder.  

Although the examiner described the appellant's service-
connected major depressive disorder as being moderate in 
severity with an assigned GAF score of 65, the Board finds 
that the RO was correct in resolving doubt in the appellant's 
favor by assigning a 50 percent evaluation based upon the 
appellant's total demonstrated symptomatology, to include the 
appellant's depression, anxiety, laxity in self-care, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood and the appellant's difficulty in 
establishing and maintaining effective work and social 
relationships. See June 2006 rating decision.  However, the 
evidence of record clearly does not indicate that the 
appellant is entitled to a disability rating in excess of 50 
percent, especially when the Board considers that the 
appellant did not meet all of the schedular criteria 
considered for a 50 percent rating. 


As noted above, a 70 percent disability rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  In regards to these criteria, a review of 
the record indicates that the appellant has reported vague 
suicidal ideations without plans or intent.  He has also been 
found to somewhat neglect his personal appearance and 
hygiene; however, this factor was already weighed heavily in 
granting the appellant an increased rating from 30 percent to 
50 percent. See June 2006 rating decision.  In regards to the 
other rating criterion, the appellant has not been found to 
have obsessional rituals which interfere with routine 
activities.  His speech has never been described as 
intermittently illogical, obscure, or irrelevant. 
Additionally, there is no evidence of spatial disorientation.  
The appellant's depression has not found to be near-
continuous; nor has it affected the appellant's ability to 
function independently, appropriately and effectively.  In 
fact, the January 2006 VA examiner opined that the 
appellant's major depressive disorder was moderate in nature; 
and that the appellant's primary dysfunction is that of a 
personality disorder rather than depression.  In this regard, 
the examiner also indicated that malingering needed to be 
ruled out in this case as to the appellant's depressive 
symptomatology since it appeared to the examiner that the 
appellant initiated mental health treatment when facing legal 
problems and because the appellant's records reflected 
increased depressive symptomatology at specific times, such 
as when the appellant wanted to be out of the service.  The 
examiner also questioned the severity of the appellant's 
depression since the appellant had failed treatment 
appointments in the past, had been noncompliant with 
treatment and had not sought any type of treatment other than 
an increase in benefits.  

While the appellant has been noted to experience impaired 
impulse control, at least in terms of behaviors that have 
resulted in legal problems in the past, this impulse control 
appears to be related more to the appellant's primary 
diagnosis of personality disorder (defined by the VA examiner 
as being most likely a mixed personality disorder consisting 
of narcissistic and antisocial personality traits) rather 
than the appellant's service-connected depressive disorder.  
In light of the examiner's opinion that the appellant's major 
depressive disorder is moderate in nature and that his 
primary diagnosis and difficulties result from his 
personality disorder, the Board finds that while it is likely 
that the appellant experiences some difficulty in adapting to 
stressful circumstances and difficulty in establishing and 
maintaining effective relationships, these factors are just 
as likely the result of the appellant's personality disorder 
as his service-connected disability.  

Thus, a review of the appellant's overall present 
symptomatology is much more indicative of the assignment of a 
50 percent disability rating rather than a 70 percent rating.  
The Board observes that the appellant's most recent GAF score 
of 65 supports this conclusion.  This score, assigned to the 
appellant's major depressive disorder alone, reflects mild 
(not even moderate) difficulty in social or occupational 
functioning.  Thus, neither the objective medical evidence of 
record nor the appellant's GAF scores reflect a finding that 
the appellant's service-connected disability has resulted in 
either serious or major impairment equivalent to the 
assignment of a 70 percent disability rating.  

Therefore, based on an entire review of the evidence of 
record presently contained in the file, the Board is of the 
opinion that the appellant's present disability rating of 50 
percent more nearly approximates his current symptomatology.  
Nonetheless, should the appellant's disability picture change 
in the future, he may submit additional evidence which may 
qualify him for the assignment of a higher rating. See 38 
C.F.R. § 4.1.  

3.  Consideration of an extraschedular evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  In this case, there has been no assertion or 
showing by the appellant that his major depressive disorder 
has necessitated frequent periods of hospitalization.  While 
the appellant asserts that his disorder has interfered with 
his employability, the Board observes that as of January 
2006, the appellant was working for a catering company and 
had been employed with the company for approximately one 
year. See January 2006 VA examination report, p. 4.  Although 
the appellant indicated that his service-connected depressive 
disorder has made it very difficult to maintain his 
occupation, any such impairment is already contemplated by 
the applicable schedular criteria. See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for the period 
prior to January 25, 2006 for major depressive disorder is 
denied.

An initial evaluation in excess of 50 percent for the period 
from January 25, 2006 for major depressive disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


